REEVES, District Judge.
Now on this day comes the defendant in the above entitled cause, and also comes . Sam M. Wear, United States Attorney for the Western District of Missouri, who prosecutes and defends for and on behalf of the United States, and this cause is by the Court taken up by consent of the parties hereto on the motion of defendant to vacate a sentence and judgment of the Court entered in the above entitled cause on the 31st day of January, 1938, on the second count of the indictment filed in said cause, and it appears to the Court that the following sentence and judgment was rendered in said cause, to-wit:
“On this 31st day of January, 1938, came the United States Attorney, and the defendant Orville Earnest Sims, with alias appearing in proper person, and
“The defendant having been convicted on his plea of guilty of the offenses charged in the indictment in the above entitled cause to wit taking money from a member bank of the Federal Deposit Insurance Corporation by force and violence and putting the persons in charge thereof in fear with loaded guns, as charged in count 1, and taking money from said bank by putting the lives of persons in charge thereof in jeopardy with loaded guns, as charged in count 2 of the indictment, and the defendant being now asked whether he has anything to say before judgment is pronounced against him, and no sufficient cause being shown or appearing to the Court, it is by the court
“Ordered and adjudged that the defendant be hereby committed to the custody of the Attorney General for imprisonment in an institution of the pentitentiary type to be designated by the Attorney General or his authorized representative for the period of twenty (20) years on count 1, and for a period of twenty-five (25) years on count *6322,said sentences of imprisonment to run concurrently, without costs.”
And it further appears to the Court that the crime charged against the defendant in said cause in both counts of the indictment constitutes only a single sentenceable offense and that after entering the sentence of twenty years on count one of the indictment in said cause the Court exhausted its power and authority to impose a sentence on the second count of said indictment and that the sentence so imposed on said second count of the indictment is null and void.
It is therefore ordered and adjudged by the Court that the defendant’s motion be and the same is hereby sustained, and that the sentence rendered by the Court on the second count of the indictment in said cause be and the same is hereby revoked, set aside and held for naught.